               Case 20-12456-JTD   Doc 585-1   Filed 11/20/20   Page 1 of 13




                                       Exhibit 1

                                     Bid Procedures




DOCS_LA:333923.15 76136/002
               Case 20-12456-JTD             Doc 585-1        Filed 11/20/20        Page 2 of 13




                        IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE


In re:                                                        )        Chapter 11
                                                              )
RTI HOLDING COMPANY, LLC,1                                    )        Case No. 20-12456 (JTD)
                                                              )
                                   Debtors.                   )        (Jointly Administered)
                                                              )

                             BID PROCEDURES FOR SALE OF
                       SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS

       The above-captioned debtors and debtors in possession (the “Debtors”) filed a
motion dated November 7, 2020 (the “Motion”),2 seeking, among other things, approval of the
process and procedures set forth below (the “Bid Procedures”) through which they will
determine the highest and best offer for the sale of substantially all of the business assets of the
Debtors (the “Assets”). On [●], the Court entered its order (the “Bid Procedures Order”), which,
among other things, approved the Bid Procedures.

         The Debtors will only proceed with Sale Transaction(s) for the sale of all or substantially
all of their assets (the “Sale”), if certain conditions are satisfied as set forth in greater detail
below. Any Sale Transaction will be subject to the approval of the Court, which approval shall
be sought in connection with the confirmation of the Debtors’ Chapter 11 Plan (the “Plan”). A
joint hearing by the Court on the approval of the Sale Transaction(s) and confirmation of the


1
  The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
2
  Capitalized terms not otherwise defined herein shall have the meanings set forth in the Motion or Purchase
Agreement, as applicable.



DOCS_LA:333923.15 76136/002
               Case 20-12456-JTD       Doc 585-1      Filed 11/20/20     Page 3 of 13



Plan is currently scheduled for [●],at [TIME] (Eastern Time) (the “Sale and Confirmation
Hearing”).]

Stalking Horse Bidder

        The Debtors, in their discretion, exercised in good faith and after consultation with the
Consultation Parties, may (subject to filing a notice, opportunity for parties in interest to object
and Court approval) execute, subject to higher or otherwise better offers, a purchase agreement
(the “Stalking Horse Agreement”) with a Qualified Bidder that submits a Qualified Bid for all or
substantially all of the Debtors’ assets that also satisfies the criteria of a Topping Bid. The
counterparty to such Stalking Horse Agreement will serve as the stalking horse bidder (the
“Stalking Horse Bidder”) at the Auction, if one is held. If the Debtors choose to enter into a
Stalking Horse Agreement, the Debtors, in their discretion, exercised in good faith and after
consultation with the Consultation Parties, may offer the Stalking Horse Bidder the Breakup Fee
of no more than 3.0% of the total cash consideration payable under such Stalking Horse
Agreement plus the Expense Reimbursement for the Stalking Horse Bidder’s actual out-of-
pocket costs not to exceed $500,000. In the event that a Stalking Horse Agreement is entered
into, the Debtors will promptly file such agreement with the Court. Neither any holder of
interests in RTI Holding Company, LLC, or their affiliates (collectively, the “NRD Parties”), nor
the Secured Creditors shall receive the Breakup Fee or Expense Reimbursement if they are the
Stalking Horse Bidder.


Agreement

        Prospective bidders should submit a proposed asset purchase agreement (a “Purchase
Agreement”), similar in form and substance, as modified, to the asset purchase agreement to be
furnished by the Debtors. Subject to the approval of the Court, the Qualified Bidder who submits
the highest or best bid among the Topping Bids or any credit bids at the auction will purchase the
Assets, and assume certain executory contracts and unexpired leases of the Debtors, free and
clear of any Liens, Claims and Encumbrances, and other interests. The transaction contemplated
is subject to competitive bidding as set forth herein, and approval by the Court pursuant to
Bankruptcy Code sections 363, 365, 1123 and/or 1141, as applicable.

Assets for Sale

        The Debtors are offering for sale the Assets, which generally consist of their restaurant
leases, inventory and equipment, owned real estate, intellectual property, and associated
restaurant business, substantially all of the Debtors’ other business assets and property associated
therewith. For the avoidance of doubt, a bidder may bid on a portion or all of the Assets,
provided that such bid, either individually or in combination with other bids, must qualify as a
Topping Bid. All of the Debtors’ right, title and interest in and to the Assets subject thereto shall
be sold free and clear of any liens, claims, encumbrances and other interests (except as otherwise
provided in the applicable Purchase Agreement) to the maximum extent permitted by sections
363 and/or 1123 of the Bankruptcy Code, with such liens, claims, encumbrances and other
interests to attach to the net proceeds of the sale of the Assets with the same validity and priority
as such liens, claims, encumbrances and other interests applied against the Assets.

         Further information on the Assets being offered for sale pursuant to these Bid Procedures
is available upon request from the Debtors' investment banker, FocalPoint Securities, LLC


                                                 2
DOCS_LA:333923.15 76136/002
               Case 20-12456-JTD        Doc 585-1      Filed 11/20/20     Page 4 of 13



(“FocalPoint”), 11150 Santa Monica Blvd., Suite 1550, Los Angeles, California 90025 (Attn:
Richard F. NeJame) and at rnejame@focalpointllc.com.

Participation Requirements

        In order to participate in the bidding process or otherwise be considered for any purpose
hereunder, a person interested in all or portions of the Assets (a “Potential Bidder”) must first
deliver (unless previously delivered) to the Debtors and their counsel, and counsel to the Official
Committee of Unsecured Creditors (the “Creditors’ Committee”), not later than five (5) business
days before the Bid Deadline (defined below), unless otherwise modified by the Debtors in their
reasonable discretion after consultation with the Consultation Parties, provided that, without the
Secured Creditors’ prior written consent, the Debtors cannot waive or modify any provisions of
the Bid Procedures relating to (a) the definition of a Topping Bid, (b) the requirement that the
Stalking Horse Bid and any Qualified Bid, either individually or in combination with other
Qualified Bids, shall be a Topping Bid, (c) the requirement that any credit bid by the Secured
Creditors shall be deemed to be a Qualified Bid, (d) the Secured Creditors’ right to credit bid,
subject to the Challenge rights set forth in any debtor in possession financing order and the
Debtors’ right, pursuant to that certain Restructuring Support Agreement Term Sheet, dated
September 18, 2020, by and between the Debtors and Secured Creditors (the “RSA Term Sheet”)
to contest the allowance and inclusion in any such credit bid of any call premium and yield
maintenance premium under the Credit Agreement, or (e) any deadlines or milestones included
in the Bid Procedures that constitute Sale Milestones in the RSA Term Sheet:

        a)       Confidentiality Agreement. An executed confidentiality agreement
                 (“Confidentiality Agreement”) in form and substance acceptable to the Debtors;

        b)       Identification of Potential Bidder. Concurrently with its Bid, identification of the
                 Potential Bidder (including the name of the entity that will be designated as the
                 proposed assignee of the Assumed/Assigned Executory Contracts), its principals,
                 and the representatives thereof who are authorized to appear and act on their
                 behalf for all purposes regarding the contemplated transaction;

        c)       Corporate Authority. Concurrently with its Bid, written evidence satisfactory to
                 the Debtors (in consultation with the Consultation Parties) of the Potential
                 Bidder’s chief executive officer or other appropriate senior executive’s approval
                 of the contemplated transaction;

        d)       Disclosure. Written disclosure of any connections or agreements with the
                 Debtors, the Stalking Horse Purchaser, any other known Potential Bidder or
                 Qualified Bidder (as defined below), and/or any officer, director or direct or
                 indirect equity security holder of the Debtors;

        e)       Industry Experience. Information regarding the Potential Bidder’s (and any
                 guarantor’s) experience operating restaurants and trade names used in connection
                 with such restaurant operations; and

        f)       Proof of Financial Ability to Perform. Prior to or at the time of presentation of a
                 Bid, written evidence that demonstrates the Potential Bidder has the necessary
                 financial ability to close the contemplated transaction and provide adequate
                 assurance of future performance under all contracts to be assumed in such
                 contemplated transaction. Such information should include, inter alia, the
                 following:



                                                   3
DOCS_LA:333923.15 76136/002
               Case 20-12456-JTD         Doc 585-1      Filed 11/20/20     Page 5 of 13




                 (1)      the Potential Bidder’s and any guarantor’s current financial statements
                          (audited if they exist);
                 (2)      contact names and numbers for verification of financing sources;
                 (3)      evidence of the Potential Bidder’s internal resources and proof of any debt
                          or equity funding commitments that are needed to close the contemplated
                          transaction; and

                 (4)      any such other form of financial disclosure of credit-quality support
                          information or enhancement acceptable to the Debtors demonstrating that
                          such Potential Bidder has the ability to close the contemplated transaction.
                          Each Potential Bidder or Qualified Bidder shall comply with reasonable
                          requests for additional information by the Debtors, Creditors’ Committee
                          or their respective advisors regarding such Potential Bidder’s or Qualified
                          Bidder’s financial wherewithal to consummate and perform its
                          obligations.

The Creditors’ Committee shall maintain the confidentiality of the foregoing materials as if such
materials constituted the confidential materials of the Debtors.

Designation as Qualified Bidder

        A “Qualified Bidder” is a Potential Bidder (or combination of Potential Bidders whose
bids for the Assets of the Debtors constitute a Topping Bid, do not overlap and who shall also be
referred to herein as a single Qualified Bidder) that delivers the documents described above and
otherwise satisfies the requirements of the Bid Procedures Order and the procedures set forth
herein, and that the Debtors, in their discretion (in consultation with the Creditors’ Committee,
Goldman Sachs Specialty Lending Group, L.P. (as “DIP Agent”, “DIP Lender” and as a
“Secured Creditor”) and TCW Direct Lending (as a “DIP Lender” and “Secured Creditor” and,
both of the foregoing, together with the Creditors’ Committee, the “Consultation Parties”)),
determine is reasonably likely to submit a bona fide offer for the Assets and to be able to
consummate a sale if selected as a Successful Bidder; provided, however, that, notwithstanding
anything to the contrary herein, to the extent that the Secured Creditors submit a credit bid for
any of the Assets, the Secured Creditors shall no longer be treated as a Consultation Party for
purposes of these Bid Procedures; provided, further, that if any member of the Creditors’
Committee indicates its intent to submit a Bid or is a Potential Bidder, such member shall no
longer be treated as a Consultation Party for purposes of these Bid Procedures and may not
participate in the deliberations of the Creditors’ Committee regarding any transaction arising in
connection with these Bid Procedures or have access to Bids until such time as all Qualified
Bidders are provided with copies of all Qualified Bids; provided, further, that only the Debtors’
Independent Directors and its Chief Executive Officer may participate in the deliberation and
determination of which Potential Bidders shall constitute Qualified Bidders; and no NRD Party
will have access to Bids (other than the Debtors’ Chief Executive Officer who agrees not to share
any such information with NRD Parties) until such time as all Qualified Bidders are provided
with copies of all Qualified Bids. The Debtors’ Chief Executive Officer shall not be involved
with developing any bid by any NRD Parties.

       The Debtors, in their discretion and in consultation with the Consultation Parties, shall
determine and notify the Potential Bidder with respect to whether such Potential Bidder is a
Qualified Bidder.

                                                    4
DOCS_LA:333923.15 76136/002
               Case 20-12456-JTD      Doc 585-1      Filed 11/20/20     Page 6 of 13



       The Stalking Horse Purchaser, if any, is a Qualified Bidder and is deemed to satisfy all
Bid requirements as set forth herein.

        A landlord shall be deemed a Qualified Bidder and is deemed to satisfy all Bid
requirements as set forth herein solely in respect of leases sought to be assumed and assigned to
which it is a party; provided, however, that (i) to the extent such bidding landlord’s proposed
Purchase Price includes a cash component, such landlord must provide a Good Faith Deposit
equal to ten percent (10%) of such cash component amount; and (ii) the landlord shall not be
required to provide evidence of adequate assurance of future performance with respect to such
leases.

Access to Due Diligence Materials

        Only Potential Bidders that execute and deliver a confidentiality agreement satisfactory
to the Debtors, in consultation with the Consultation Parties, are eligible to receive due diligence
access or access to additional non-public information. The Debtors shall not be required to
provide confidential or proprietary information to a Potential Bidder if the Debtors believe that
such disclosure would be detrimental to the interests of the Debtors. If the Debtors determine
that a Potential Bidder who has satisfied all requirements to become a Qualified Bidder and yet
does not constitute a Qualified Bidder, then such Potential Bidder’s right to receive due diligence
access or access to additional non-public information shall terminate. The Debtors will designate
an employee or other representative to coordinate all reasonable requests for additional
information and due diligence access from Qualified Bidders. The Debtors shall not be obligated
to furnish any due diligence information after the Bid Deadline (as hereinafter defined). The
Debtors are not responsible for, and will bear no liability with respect to, any information
obtained by Qualified Bidders in connection with the sale of the Assets.

Due Diligence from Bidders

        Each Potential Bidder and Qualified Bidder (each, a “Bidder”) (and, collectively,
“Bidders”) shall comply with all requests for additional information and due diligence access by
the Debtors or its advisors regarding such Bidder and its contemplated transaction. Failure by a
Potential Bidder to comply with requests for additional information and due diligence access will
be a basis for the Debtors to determine that the Potential Bidder is not a Qualified Bidder.
Failure by a Qualified Bidder to comply with such requests for additional information and due
diligence access will be a basis for the Debtors to determine that a bid made by a Qualified
Bidder is not a Qualified Bid.

                                         Bidding Process

         The Debtors and their advisors, shall (in consultation with the Consultation Parties): (i)
determine whether a Potential Bidder is a Qualified Bidder; (ii) coordinate the efforts of Bidders
in conducting their due diligence investigations, as permitted by the provisions hereof;
(iii) receive offers from Qualified Bidders; and (iv) negotiate any offers made to purchase the
Assets. The Debtors (in consultation with the Consultation Parties) shall have the right to adopt
such other rules for the bidding process that are not inconsistent with the Bid Procedures Order
that will better promote the goals of such process.

Bid Deadline

        On or before the Bid Deadline, a Qualified Bidder that desires to make an offer,
solicitation or proposal (a “Bid”) shall deliver written and electronic copies of its Bid to the
Debtors, Ruby Tuesday, Inc., 333 E. Broadway Ave., Maryville, TN 37804 (Attn: Shawn
Lederman (SLederman@rubytuesday.com), with copies to (a) the Debtors’ investment banker,

                                                 5
DOCS_LA:333923.15 76136/002
               Case 20-12456-JTD       Doc 585-1      Filed 11/20/20     Page 7 of 13



FocalPoint Securities, LLC, FocalPoint Securities, LLC (“FocalPoint”), 11150 Santa Monica
Blvd., Suite 1550, Los Angeles, California 90025 (Attn: Richard F. NeJame), and at
rnejame@focalpointllc.com; (b) counsel for the Debtors, Pachulski Stang Ziehl & Jones LLP,
919 N. Market St., 17th Floor, Wilmington, Delaware 19801, Attn: Malhar S. Pagay and James
E. O’Neill, and at mpagay@pszjlaw.com and joneill@pszjlaw.com; and (c) counsel to the
Creditors Committee, Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas,
New York, New York 10036, Attn.: Robert T. Schmidt and Adam C. Rogoff, and at
rschmidt@kramerlevin.com and arogoff@kramerlevin.com, not later than 4:00 p.m. (prevailing
Eastern time) on January 14, 2021 (the “Bid Deadline”). The Debtors shall promptly provide
copies of all Bids to counsel for the Consultation Parties. Additionally, the Debtors shall
promptly provide copies of all Bids proposing to assume all or any portion of the Morrison
Restaurants, Inc. Retirement Plan (“Pension Plan”) to counsel for the Pension Benefit Guaranty
Corporation.

        A Bid received after the Bid Deadline shall not constitute a Qualified Bid.

Bid Requirements

        To be eligible to participate in the Auction, each Bid and each Qualified Bidder
submitting such a Bid must be determined by the Debtors (in consultation with the Consultation
Parties) to satisfy each of the following conditions), unless otherwise modified by the Debtors in
their reasonable discretion after consultation with the Consultation Parties; provided that,
without the Secured Creditors’ prior written consent, the Debtors cannot waive or modify any
provisions of the Bid Procedures relating to (a) the definition of a Topping Bid, (b) the
requirement that the Stalking Horse Bid and any Qualified Bid, either individually or in
combination with other Qualified Bids, shall be a Topping Bid, (c) the requirement that any
credit bid by the Secured Creditors shall be deemed to be a Qualified Bid, (d) the Secured
Creditors’ right to credit bid, subject to the Challenge rights set forth in any debtor in possession
financing order entered in these cases and the Debtors’ right, pursuant to that certain
Restructuring Support Agreement Term Sheet, dated September 18, 2020, by and between the
Debtors and Secured Creditors (the “RSA Term Sheet”) to contest the allowance and inclusion
in any such credit bid of any call premium and yield maintenance premium under the Credit
Agreement, or (e) any deadlines or milestones included in the Bid Procedures that constitute Sale
Milestones in the RSA Term Sheet:

1.      Good Faith Deposit. Each Bid must be accompanied by a deposit (the “Good Faith
        Deposit”) in the form of a certified check or cash payable to the order of Ruby Tuesday,
        Inc. in an amount to be determined by the Debtors, in consultation with the Consultation
        Parties, but in any event no less than 10% of the Bidder’s offer.

2.      Purchase Price. The Bid, on its own or when combined with other Bids in accordance
        with the Bid Procedures, must be a Topping Bid. The consideration proposed by such
        Bid may include only cash and/or other consideration acceptable to the Debtors (in
        consultation with the Consultation Parties). If a Stalking Horse Bidder has been selected
        by the Debtors, the cash component of the Bid must be no less than an amount necessary
        to satisfy the Breakup Fee and Expense Reimbursement, as defined below. In order for
        the Bid to qualify as a Topping Bid, (a) it must provide for cash consideration at closing
        that is sufficient to pay all DIP Facility claims and Pre-Petition Secured Debt Claims in
        full on the closing date or (b) the Debtors, in consultation with the Consultation Parties,
        must be able to combine such Bid with other Bids for subsets of Assets such that,
        collectively, such Bids meet the criteria for a Topping Bid. The Bid must clearly set forth
        the purchase price and identify any non-cash components including, without limitation,
        which liabilities of the Debtors the bidder is agreeing to assume (the “Purchase Price”).


                                                 6
DOCS_LA:333923.15 76136/002
               Case 20-12456-JTD       Doc 585-1      Filed 11/20/20     Page 8 of 13



        For the avoidance of doubt, each Bid must expressly state whether it will assume all or
        any portion of the liabilities relating to the Pension Plan.

3.      Irrevocable. The Bid must include a signed writing stating that it is irrevocable until the
        selection of the Successful Bidder, provided that if such Bidder is selected as the
        Successful Bidder or the Back-up Bidder, its offer shall remain irrevocable until the
        earlier of (a) the closing of the Sale with the Successful Bidder or the Back-up Bidder,
        and (b) March 23, 2021 (the earlier of the dates being the “Termination Date”).

4.      Principal Terms. A Bid must include an executed agreement pursuant to which the
        Qualified Bidder proposes to effectuate the contemplated transaction (the “Contemplated
        Transaction Documents”) and a redlined copy of the Purchase Agreement marked to
        show all changes requested by the Qualified Bidder against the Stalking Horse
        Agreement, if any, including specification of the proposed purchase price and any
        changes to any exhibits or schedules to the Purchase Agreement. The terms and
        conditions of the Contemplated Transaction Documents must be, in the aggregate, not
        materially more burdensome to the Debtors than the provisions contained in the Stalking
        Horse Agreement, if any. A Bid must identify with particularity each and every
        condition to closing and all executory contracts and unexpired leases to be assumed and
        assigned pursuant to the Contemplated Transaction Documents. The Contemplated
        Transaction Documents must include a commitment to close by no later than March 23,
        2021.

5.      Contingencies. A Bid may not be conditioned on obtaining financing or any internal
        approval or on the outcome or review of due diligence, but may be subject to the
        accuracy in all material respects at the closing of specified representations and warranties
        at or before closing or the satisfaction in all material respects at the closing of specified
        conditions. A Bid must disclose any governmental approvals identified by the Qualified
        Bidder other than as set forth in the Purchase Agreement that may impact the evaluation
        of such Bid.

6.      Authorization to Bid and Identity of Bidder. A Bid must include evidence of
        authorization and approval from such Qualified Bidder’s board of directors (or
        comparable governing body, or a statement as to why such approval is unnecessary) with
        respect to the submission, execution, delivery and closing of the Contemplated
        Transaction Documents. A Bid must also fully disclose the identity of such entity that is
        submitting the Bid, including the identity of each equity holder or other financial backer
        of the bidder if such bidder is formed for the purpose of submitting the bid.

7.      Financing Sources. A Bid must contain written evidence of a commitment for financing
        or other evidence of the ability to consummate the sale satisfactory to the Debtors (in
        consultation with the Consultation Parties) with appropriate contact information for such
        financing sources.

8.      No Fees Payable to Qualified Bidder. Other than the Stalking Horse Bid, a Bid may not
        request or entitle the Qualified Bidder to any breakup fee, termination fee, expense
        reimbursement or similar type of payment. Moreover, by submitting a Bid, a Bidder
        shall be deemed to waive the right to pursue a substantial contribution claim under
        Bankruptcy Code § 503 related in any way to the submission of its Bid or the Bid
        Procedures.

9.      Immediate Payment of the Breakup Fee and Expense Reimbursement. A Bid must allow
        for the immediate payment of the Breakup Fee and Expense Reimbursement to the


                                                  7
DOCS_LA:333923.15 76136/002
               Case 20-12456-JTD       Doc 585-1      Filed 11/20/20     Page 9 of 13



        Stalking Horse Purchaser from the first proceeds of the cash portion of the Purchase Price
        of such Bid.

10.     Non-Reliance. A Bid must include an acknowledgement and representation of the
        Qualified Bidder that it has had an opportunity to conduct any and all due diligence
        regarding the Assets and assumed liabilities prior to making its Bid, that it has relied
        solely upon its own independent review, investigation and/or inspection of any
        documents and/or the Assets in making its Bid, and that it did not rely upon any written
        or oral statements, representations, warranties, or guaranties, express, implied, statutory
        or otherwise, regarding the Assets, the financial performance of the Assets or the physical
        condition of the Assets, the assumed liabilities, or the completeness of any information
        provided in connection therewith or the Auction, except as expressly stated in the
        Contemplated Transaction Documents.

         A Bid received from a Qualified Bidder before the Bid Deadline that meets the above
requirements and that satisfies the Bid Deadline requirement above shall constitute a “Qualified
Bid,” if the Debtors believe, in their discretion (in consultation with the Consultation Parties),
that such Bid would be consummated if selected as the Successful Bid. The Debtors shall have
the right to reject any and all Bids that they believe, in their discretion (in consultation with the
Consultation Parties), do not comply with the Bid Procedures. In the event that any Potential
Bidder is determined by the Debtors not to be a Qualified Bidder, the Potential Bidder shall be
refunded its Good Faith Deposit. Any credit bid submitted by the Agent shall be deemed to be a
Qualified Bid.

For the avoidance of doubt, any bid submitted by the members of the Creditors’ Committee or
NRD Parties must be submitted by the Bid Deadline and must qualify as a Qualified Bid, and
any Bid submitted by the Agent and Secured Creditors must be submitted by the Bid Deadline..


                                              Auction

        After the receipt and review of all Qualified Bids, the Debtors shall make a
determination, in consultation with the Consultation Parties, whether to proceed with the
selection of a Baseline Bid (defined below) and the Auction for a Sale. The Debtors will only
proceed with the Auction if the following conditions are satisfied, or if there is a reasonable
likelihood that the such conditions will be satisfied at the conclusion of the Auction: (1) the
Debtors’ Board of Directors (subject to the other conditions set forth herein) concludes that
acceptance of one or more Qualified Bids for all of the Assets is value-maximizing for the
Debtors’ estates; and (2) the Debtors will proceed with the Auction only if a bid (or bids) is
received which provides for cash deposits of no less than ten percent (10%) of the purchase price
and for cash consideration that is sufficient to pay all DIP Facility claims and Pre-Petition
Secured Debt Claims in full on the closing date. For the avoidance of doubt, confirmation of the
Plan is not a requirement for the Debtors to proceed with the Auction for a Sale.

       The Debtors shall provide the Stalking Horse Purchaser, all Qualified Bidders and the
Consultation Parties with copies of all Qualified Bids in advance of the Auction, but may
exclude any confidential financial information, as reasonably designated by the applicable
Qualified Bidder.

        Unless otherwise designated by the Debtors (in consultation with the Consultation
Parties), the Auction shall commence at 10:00 a.m. (Eastern time) on a date no later than
January 19, 2021, and be conducted virtually, by telephonic or video conference.


                                                  8
DOCS_LA:333923.15 76136/002
              Case 20-12456-JTD       Doc 585-1       Filed 11/20/20    Page 10 of 13



         In advance of the Auction, the Debtors will notify all Qualified Bidders in writing of
(i) the highest or otherwise best Qualified Bid that, either individually or collectively with other
Qualified Bids, constitutes a Topping Bid, as determined by the Debtors in their discretion in
consultation with the Consultation Parties (the “Baseline Bid”) and (ii) the time and place of the
Auction.

        If the Debtors do not receive at least one (1) Qualified Bid from a Qualified Bidder
(inclusive of the Stalking Horse Purchaser Bid) that is, either individually or, collectively with
other Qualified Bids, a Topping Bid, then no Auction shall be scheduled or conducted.

       If the Auction is necessary, such Auction shall be conducted according to the following
procedures:

1.      Participation at the Auction

       Only the Stalking Horse Purchaser and Qualified Bidders that have submitted Qualified
Bids are eligible to participate at the Auction. Only the authorized representatives and
professional advisors of each of the Qualified Bidders, the Stalking Horse Purchaser, the
Debtors, the Consultation Parties and the U.S. Trustee shall be permitted to attend the Auction.

        Except as otherwise set forth herein, the Debtors (in consultation with the Consultation
Parties) may conduct the Auction in the manner they determine will result in the highest or best
offer for the Assets in accordance with the Bid Procedures.

       In the Debtors’ discretion in consultation with the Consultation Parties, after the
conclusion of the Auction, the Debtors may resume an auction for the sale of discrete assets
and/or discrete groups of assets, if any, which are not included in the Successful Bid, on such
bidding procedures as may be implemented by the Debtors in their discretion.

2.      The Debtors Shall Conduct the Auction

        The Debtors and their professionals shall direct and preside over the Auction. At the start
of the Auction, the Debtors shall describe the terms of the Baseline Bid. The determination of
which Qualified Bid constitutes the Baseline Bid shall be made by the Debtors in their discretion
(in consultation with the Consultation Parties), and may take into account any factors the
Debtors, in consultation with the Consultation Parties, reasonably deem relevant to the value of
the Qualified Bid to the estates. All Bids made thereafter shall be Overbids (as defined below)
and shall be made and received on an open basis, and all material terms of each Bid shall be fully
disclosed to all other Qualified Bidders. The Debtors reserve the right to conduct the Auction in
the manner designed to maximize value based upon the nature and extent of the Qualified Bids
received in accordance with the Bid Procedures. The Debtors shall maintain a transcript of all
Bids made and announced at the Auction, including the Baseline Bid, all Overbids and the
Successful Bid. Pursuant to Local Rule 6004-1, each Qualified Bidder shall be required to
confirm that it has not engaged in any collusion with respect to the Bid Procedures, the Auction
or the proposed transaction.




                                                  9
DOCS_LA:333923.15 76136/002
              Case 20-12456-JTD        Doc 585-1       Filed 11/20/20     Page 11 of 13



3.      Terms of Overbids

        An “Overbid” is any bid made at the Auction subsequent to the Debtors’ announcement
of the Baseline Bid. To submit an Overbid for purposes of this Auction, a Qualified Bidder must
comply with the following conditions:

        (a)      Minimum Overbid Increment

        During the Auction, bidding shall begin initially with the Baseline Bid. Any Overbid
after the Baseline Bid shall be made in increments of at least $100,000 in cash or other
consideration acceptable to the Debtors; provided, however, that any Overbids by the Stalking
Horse Purchaser thereafter shall only be required to be equal to the sum of (1) the then existing
lead Bid plus (2) the $100,000 Overbid less (3) the sum of the amount of the Breakup Fee and
Expense Reimbursement; provided, further, that the Debtors shall not increase the Overbid
increment to an amount greater than $100,000 without the consent of the Creditors’ Committee.

       Any Overbid made by a Qualified Bidder must remain open and binding on the Qualified
Bidder until and unless the Debtors (in consultation with the Consultation Parties) accept a
higher Qualified Bid as an Overbid.

        (b)      Consideration of Overbids

        The Debtors reserve the right, in their reasonable business judgment, to make one or
more adjournments in the Auction to, among other things: facilitate discussions between the
Debtors and individual Qualified Bidders; allow individual Qualified Bidders to consider how
they wish to proceed; and give Qualified Bidders the opportunity to provide the Debtors with
such additional evidence as the Debtors, in their reasonable business judgment, may require, that
the Qualified Bidder has sufficient internal resources, or has received sufficient non-contingent
debt and/or equity funding commitments, to consummate the proposed transaction at the
prevailing Overbid amount.

4.      Additional Procedures

        The Debtors may adopt rules for the Auction at or prior to the Auction that, in their
reasonable discretion (in consultation with the Consultation Parties), will better promote the
goals of the Auction and that are not inconsistent with any of the provisions of the Bid
Procedures Order or the Bankruptcy Code. All such rules will provide that all Bids shall be
made and received on an open basis, and all other Qualified Bidders shall be entitled to be
present for all bidding with the understanding that the true identity of each Qualified Bidder (i.e.,
the principals submitting the Bid) shall be fully disclosed to all other Qualified Bidders and that
all material terms of each Qualified Bid will be fully disclosed to all other Qualified Bidders
throughout the entire Auction. The Auction shall be held virtually, by telephonic or video
conference.

        The Debtors (in consultation with the Consultation Parties) may (a) determine which
Qualified Bid, if any, is the highest and best offer and (b) reject at any time before entry of an
order of the Court approving the sale of the Assets pursuant to a Qualified Bid, any Bid that is (i)
inadequate or insufficient; (ii) not in conformity with the requirements of the Bankruptcy Code
or these Bid Procedures; or (iii) contrary to the best interest of the Debtors, their estates and their
creditors. Notwithstanding the foregoing, the Debtors (in consultation with the Consultation
Parties) shall take into account any proposed assumption of liabilities relating to the Pension Plan
when considering the highest and best offer.


                                                  10
DOCS_LA:333923.15 76136/002
              Case 20-12456-JTD       Doc 585-1       Filed 11/20/20    Page 12 of 13



5.      Consent to Jurisdiction as Condition to Bidding

        All Qualified Bidders at the Auction shall be deemed to have consented to the core
jurisdiction of the Court and waived any right to a jury trial in connection with any disputes
relating to the Auction, and the construction and enforcement of each Qualified Bidder’s
Contemplated Transaction Documents, as applicable.

6.      Closing the Auction

       Upon conclusion of the bidding, the Auction shall be closed, and the Debtors (in
consultation with the Consultation Parties) shall identify the highest or best offer for the Assets
(which may be an aggregate of bids for less than all of the Assets) from among the Topping Bids
or any credit bid(s) for the Assets (the “Successful Bid”) and the entity submitting such
Successful Bid (the “Successful Bidder”), which highest or best offer will provide the greatest
amount of net value to the Debtors, and the next highest or best offers among the Topping Bids
or any credit bid(s) after the Successful Bid (the “Back-up Bid”) and the entity or entities
submitting the Back-up Bid (the “Back-up Bidder”), and advise the Qualified Bidders of such
determination. Upon three (3) days’ prior notice by the Debtors, the Back-up Bidder selected by
the Debtors must immediately proceed with the closing of the transaction contemplated under the
Back-up Bid in the event that the transaction with the Successful Bidder is not consummated for
any reason.

        In the event that a Successful Bidder does not consummate the Sale and a Back-up
Bidder(s) has been previously identified, the Debtors shall (a) file and serve a Notice of Intent to
Proceed with Back-up Bid, and (b) schedule a telephonic status conference, which may be
expedited, upon reasonable notice under the circumstances (which shall be no less than five (5)
days), at which time a briefing and hearing schedule will be established for those landlords and
counterparties to executory contracts that do not consent to a proposed assumption and
assignment to the Back-up Bidder. Assumption and assignment to the Back-up Bidder, as
identified in the Notice of Successful Bidder, shall not be considered or approved at the Sale
Hearing nor shall affected landlords or counterparties be required to object to assumption and
assignment to the Back-up Bidder prior to the filing and service of the Notice of Intent to
Proceed with Back-up Bid.

       As stated above, the Bids of the Successful Bidder and the Back-up Bidder must be
irrevocable until the Termination Date.

7.      Review and Selection of Bidders

        If any NRD Party is a Qualified Bidder, only the Debtors’ independent directors may
participate in the deliberation and determination of who may participate in the Auction and who
is the Successful Bidder and Back-up Bidder.

                                  Acceptance of Successful Bid

        The Debtors shall sell the Assets to the Successful Bidder upon the approval of the
Successful Bid by the Court after the Confirmation Hearing. The Debtors’ presentation of a
particular Qualified Bid to the Court for approval does not constitute the Debtors’ acceptance of
such Qualified Bid. The Debtors will be deemed to have accepted a Qualified Bid only when the
Qualified Bid has been approved by the Court at the Confirmation Hearing.




                                                 11
DOCS_LA:333923.15 76136/002
              Case 20-12456-JTD       Doc 585-1      Filed 11/20/20    Page 13 of 13



                                        “As Is, Where Is”

        The sale of the Assets shall be on an “as is, where is” basis and without representations or
warranties of any kind, nature, or description by the Debtors, their agents or their estates except
to the extent set forth in the Purchase Agreement of the Successful Bidder. Each Qualified
Bidder shall be deemed to acknowledge and represent that it has had an opportunity to conduct
any and all due diligence regarding the Assets prior to making its offer, that it has relied solely
upon its own independent review, investigation and/or inspection of any documents and/or the
Assets in making its bid, and that it did not rely upon any written or oral statements,
representations, promises, warranties or guaranties whatsoever, whether express, implied, by
operation of law or otherwise, regarding the Assets, or the completeness of any information
provided in connection therewith or the Auction, except as expressly stated in these Bid
Procedures or the Purchase Agreement of the Successful Bidder.

                                  Free of Any and All Interests

        Except as otherwise provided in the Successful Bidder’s Purchase Agreement and subject
to the approval of the Court, all of Debtors’ right, title and interest in and to the Assets subject
thereto shall be sold free and clear of any liens, claims, encumbrances, and other interests to the
maximum extent permitted by sections 363 and/or 1141 of the Bankruptcy Code, as applicable,
with such liens, claims, encumbrances, and other interests to attach to the net proceeds of the sale
of the Assets with the same validity and priority as such liens, claims, encumbrances and other
interests applied against the Assets.

                                Sale and Confirmation Hearing

        At the Sale and Confirmation Hearing, the Debtors may seek the entry of an order (the
“Confirmation Order”) confirming the Plan and authorizing and approving one or more Sale
Transactions to the Successful Bidder(s). The Sale and Confirmation Hearing may be adjourned
or rescheduled without notice or with limited and shortened notice to parties other than the
Consultation Parties, including by (i) an announcement of such adjournment at the Sale and
Confirmation Hearing or at the Auction or (ii) the filing of a notice of adjournment with the
Court prior to the commencement of the Sale and Confirmation Hearing

       If the Successful Bidder fails to consummate an approved sale in accordance with the
applicable asset purchase agreement or such agreement is terminated, the Debtors, in
consultation with the Consultation Parties, shall be authorized, but not required, to deem the
Back-up Bid, as disclosed at the Sale and Confirmation Hearing, the Successful Bid, and the
Debtors shall be authorized, but not required, to consummate the sale with the Qualified Bidder
submitting the next highest such Bid without further order of the Court.

                                 Return of Good Faith Deposit

         The Good Faith Deposit of the Successful Bidder (or the Back-up Bidder that becomes a
Successful Bidder) shall be applied to the Purchase Price of such transaction at Closing. The
Debtors will hold the Good Faith Deposits of the Successful Bidder and the next highest
Qualified Bidder in a segregated account until the closing of the sale with the Successful Bidder;
Good Faith Deposits of all other Qualified Bidders shall be held in a segregated account, and
thereafter returned to the respective bidders following the conclusion of the Auction. If a
Successful Bidder (including any Back-up Bidder that has become the Successful Bidder) fails to
consummate an approved sale because of a breach or failure to perform on the part of such
Successful Bidder, the Debtors shall be entitled to retain the Successful Bidder’s Good Faith
Deposit as part of the Debtors’ damages resulting from such Successful Bidder’s breach or
failure to perform.

                                                12
DOCS_LA:333923.15 76136/002
